Citation Nr: 0940694	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected low back and right knee 
conditions.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
February 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran's claim was denied by the Board in October 2000.  
The Veteran appealed the denial of his claim to the Court of 
Appeals for Veterans Claims (Court) and in March 2001 the 
Court vacated the decision and remanded the case to the 
Board.  The Board remanded the claim in November 2001 and 
June 2003 and again denied the appeal in June 2004.  The 
Veteran again appealed to the Court, and in December 2005, 
the Court vacated the denial of the claim and remanded the 
appeal to the Board.  The Board denied the claim in March 
2006, but this decision was vacated and remanded by the Board 
in October 2006.  The Board then requested a VA medical 
expert opinion in July 2007.  Following receipt of the 
requested medical opinion, the Board remanded the appeal in 
November 2007 and denied the claim in a June 2008 decision.  
The Veteran appealed the most recent denial of his claim, and 
in June 2009 the Court granted a Joint Motion for Remand 
filed by the parties requesting that the Board's June 2008 
decision be vacated and remanded.  The case has again 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the June 2009 Joint Motion for Remand, the 
claim must be remanded.  In the motion, the parties agreed 
that the Board had relied upon a 2007 VA medical opinion and 
that medical evidence in the record indicating that the 
Veteran's left knee condition had its onset as early as the 
early 1990s undermined the 2007 VA medical opinion that 
contained the statement, "sometime in 2000, according to the 
history, the [V]eteran started complaining of his left knee 
condition."  The parties agreed that the Veteran should be 
provided with a new VA medical examination and etiological 
opinion based on all relevant information in the Veteran's 
claims file and any newly developed evidence.

Accordingly, upon remand, the Veteran should be provided a VA 
examination to determine the nature and etiology of his 
claimed left knee condition.  The examiner should review of 
the claims folder, including the Veteran's reported history 
regarding the onset of his disability, prior to rendering the 
requested opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the 
Veteran for a VA examination.  The claims 
folder and a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  

After reviewing the claims folder, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any currently diagnosed left knee 
condition is proximately due to or 
aggravated by the Veteran's service-
connected low back and right knee 
disabilities.  

The examiner is advised that the Veteran 
is competent to report when the onset of 
his symptoms occurred and his reports 
must be considered.  

The rationale for any opinions should 
also be provided.

2.  Readjudicate the claim with 
consideration of all evidence.  If the 
claim remains denied, another SSOC should 
be issued before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
Mary Gallagher
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


